JOANOS, Judge,
dissenting.
There was evidence that claimant’s physician recommended a change in employment because of the injury. There was further evidence that the claimant was fired when the employer was told of the recommendation. In my opinion, that evidence was sufficient to support the decision of the Deputy Commissioner that claimant was entitled to wage loss benefits for the period between the claimant’s firing and his finding employment in a job that he could properly perform. The Deputy Commissioner could properly conclude that this loss of wages resulted from the injury sustained. I, therefore, dissent from the majority opinion.